DETAILED ACTION
This action is responsive to the application No. 16/925,116 filed on July 09, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Species 1 reading on Fig. 2 in the reply filed on 04/28/2022 is acknowledged.  The Applicants indicated that claims 1-3, 6, 8-14, and 17-20 read on the elected species.  Claims 4, 5, 7, and 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1-20.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.1015

  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2021/0134869).

Regarding Claim 1, Jang (see, e.g., Figs. 1-3), teaches 1. An image sensing device comprising:
a pixel array PA including a plurality of unit pixels UP, each unit pixel UP structured to convert incident light into an electrical signal in response 5to the incident light and electrical signals from the pixel array PA represent an image captured by the pixel array PA (see, e.g., par. 0024),
wherein the pixel array PA includes:
a plurality of color filters CF placed relative to the plurality of unit pixels UP and configured to filter the incident light to transmit light at 10predetermined wavelengths to be received by the plurality of unit pixels UP (see, e.g., par. 0050);
a plurality of grid structures SP disposed between the plurality of color filters CF, and configured to prevent optical crosstalk from occurring between adjacent color filters CF (see, e.g., par. 0050); and
a lens layer MS disposed over the color filters CF and the grid structure SP, 15and configured to direct the incident light to converge upon the plurality of color filters CF (see, e.g., pars. 0040, 0054),
wherein the lens layer MS includes:
a plurality of main microlenses ML located to spatially correspond to the plurality of unit pixels UP, respectively, so that each main microlens 20ML directs incident light to a corresponding unit pixel UP (see, e.g., par. 0043); and
at least one edge microlenses LP disposed offset from the main microlenses ML to commonly overlap at least partially with adjacent main microlenses ML, and configured to refract light rays incident upon the main microlenses ML to corresponding unit pixels UP to improve image sensing (see, e.g., pars. 0052, 0057-0058).  
Additionally, regarding the limitations in claim 1 that:
“each unit pixel is structured to convert incident light into an electrical signal in response 5to the incident light…”;
“a plurality of color filters configured to filter the incident light to transmit light at 10predetermined wavelengths…”;
“a plurality of grid structures configured to prevent optical crosstalk from occurring between adjacent color filters”;
“a lens layer15 configured to direct the incident light to converge upon the plurality of color filters”;
“at least one edge microlenses configured to refract light rays incident upon the main microlenses to corresponding unit pixels to improve image sensing”.
do not appear to structurally limit the claim as it is directed to (i) a manner of operating a device or (ii) function, property or characteristic of the semiconductor device. 
If the claims are directed to a function, property or characteristic of the apparatus, then “the examiner provides a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flow from the teachings of the applied prior art” (quoting Ex Parte Levy, 17 USPQ2s 1461, 1464 (Bd. Pat. App. & Inter. 1990 under Section 2112.1V of the MPEP), then the burden of proof is shifted to the Applicant to show that the apparatus taught by the prior art reference cannot function or does not have the property or characteristic as recited. 
According to Section 2114 of the MPEP, “While features of an apparatus may berecited either structurally or functionally, claims directed to an apparatus must bedistinguished from the prior art in terms of structure rather than function.  In reSchreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (Theabsence of a disclosure in a prior art reference relating to function did not defeat theBoard’s finding of anticipation of claimed apparatus because the limitations at issuewere found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d210,212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120USPQ 528,531 (CCPA 1959).  “[A]pparatus claims cover what a device is, not what adevice does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)”. 
Construing the limitations in claim 1 as (ii) a function, property, or characteristics of the device, the device of Jang, which teaches all the claimed structural features as required by claim 1 and functional features as required by a standard image sensing device, would inherently function, or has the property or characteristic related to:
“each unit pixel being structured to convert incident light into an electrical signal in response 5to the incident light…” (see, e.g., par. 0024);
“a plurality of color filters configured to filter the incident light to transmit light at 10predetermined wavelengths…” (see, e.g., par. 0050);
“a plurality of grid structures configured to prevent optical crosstalk from occurring between adjacent color filters” (see, e.g., par. 0050);
“a lens layer15 configured to direct the incident light to converge upon the plurality of color filters” (see, e.g., pars. 0040, 0054);
“at least one edge microlens configured to refract light rays incident upon the main microlenses to corresponding unit pixels to improve image sensing” (see, e.g., pars. 0052, 0057-0058).
 Since the examiner has met or exceeded his burden of producing evidence with the basis in fact above, the burden has shifted to the Applicants to show otherwise. 

Regarding Claim 2, Jang teaches all aspects of claim 1.  Jang (see, e.g., Figs. 1-3), teaches that:
each of the main microlenses ML includes a center region and an edge region surrounding the center region (see, e.g., Fig. 2A); and
the at least one edge microlens LP is disposed to commonly overlap 5at least partially with the edge regions of the adjacent main microlenses ML (see, e.g., Figs. 2A-2B).  

Regarding Claim 3, Jang teaches all aspects of claim 2.  Jang (see, e.g., Figs. 1-3), teaches that the at least one edge microlens LP includes:
a plurality of edge microlenses LP, a center portion of which is located at a boundary region of two adjacent main microlenses ML in a 10manner that the at least one edge microlens LP commonly overlaps at least partially with the edge regions of the two adjacent main microlenses ML (see, e.g., Figs. 2A-2B).  

Regarding Claim 6, Jang teaches all aspects of claim 1.  Jang (see, e.g., Figs. 1-3), teaches that26148810444.1U.S. Patent ApplicationAttorney Docket Number: 088453-8305.US00 the at least one edge microlens LP is formed in a circular dome shape in which a center portion is disposed to overlap at least partially with the grid structure SP disposed between the contiguous color filters CF (see, e.g., Fig. 2B).10

Regarding Claim 8, Jang teaches all aspects of claim 1.  Jang (see, e.g., Figs. 1-3), teaches that:
each of the main microlenses ML includes a center region and an edge region surrounding the center region; and
the at least one edge microlens LP is formed to partially overlap with the edge regions of the adjacent main microlenses ML (see, e.g., Fig. 2B).  

Regarding Claim 9, Jang teaches all aspects of claim 1.  Jang (see, e.g., Figs. 1-3), teaches that the lens layer MS further includes:
an over-coating layer 30 disposed between the edge microlenses LP and the color filters CF and between the main microlenses ML and the color filters CF.   

Regarding Claim 12, Jang teaches all aspects of claim 1.  Jang (see, e.g., Figs. 1-3), teaches that:5
the unit pixel UP includes a photoelectric conversion element PD configured to convert incident light into an electrical signal corresponding to the incident light (see, e.g., pars. 0024, 0033); and
a center portion of each of the main microlenses ML is disposed to overlap at least partially with a center portion of the photoelectric 10conversion element PD (see, e.g., Fig. 2B).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13, 14, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jang (US 2021/0134869).

Regarding Claim 13, Jang (see, e.g., Figs. 1-3), teaches an image sensing device comprising:
a plurality of color filters CF formed to filter incident light to transmit light at predetermined wavelengths (see, e.g., par. 0050);
a plurality of main microlenses ML respectively disposed over the 15plurality of color filters CF in a manner that the main microlenses ML are disposed to correspond to the color filters CF on a one to one basis (see, e.g., par. 0043); and
at least one edge microlens LP disposed to be between and to overlap with adjacent main microlenses ML in a manner that the at least one edge microlens LP commonly overlaps at least partially with the plurality of main 20microlenses LP (see, e.g., Figs. 2A-2B).  

Regarding Claim 14, Jang teaches all aspects of claim 13.  Jang (see, e.g., Figs. 1-3), teaches that the at least one edge microlens LP includes:
a plurality of edge microlenses LP formed to commonly overlap at least partially with two adjacent main microlenses ML (see, e.g., Figs. 2A-2B).  

10Regarding Claim 17, Jang teaches all aspects of claim 13.  Jang (see, e.g., Figs. 1-3), teaches that:
each of the main microlenses ML includes a center region and an edge region surrounding the center region (see, e.g., Fig. 2A); and
the at least one edge microlens LP is formed to partially overlap 5with the edge regions of the plurality of main microlenses ML (see, e.g., Figs. 2A-2B).

Regarding Claim 18, Jang teaches all aspects of claim 13.  Jang (see, e.g., Figs. 1-3), teaches that the at least one edge microlens LP is formed in a circular dome shape (see, e.g., Figs. 2A-2B).15

Regarding Claim 19, Jang (see, e.g., Figs. 1-3), teaches an image sensing device comprising:
a plurality of photoelectric conversion elements PD arranged in rows and columns (see, e.g., Fig. 1, par. 0006);
a plurality of color filters CF corresponding to the plurality of photoelectric conversion elements PD, respectively, and arranged in rows 20and columns over the corresponding photoelectric conversion elements PD, respectively (see, e.g., Figs. 1, 2A-2B);
a plurality of first microlenses ML corresponding to the plurality of color filters CF, respectively, and arranged in rows and columns over the29148810444.1U.S. Patent ApplicationAttorney Docket Number: 088453-8305.US00 corresponding color filters CF, respectively, each first microlens ML including a center portion and an edge portion (see, e.g., Figs. 2A-2B); and
a plurality of second microlenses LP arranged to be between and to partially overlap with edge portions of the plurality of first microlenses 5ML so that the first microlenses ML and the second microlenses LP collectively direct different spatial portions of incident light into the plurality of photoelectric conversion elements PD with improved imaging operation (see, e.g., pars. 0052, 0057-0058).  

Regarding Claim 20, Jang teaches all aspects of claim 19.  Jang (see, e.g., Figs. 1-3), teaches that the edge portion of the first microlens ML is structured to be thinner than 10the center portion of the first microlens ML and at least partially overlapping a corresponding second microlens LP (see, e.g., Fig. 2B).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2021/0134869) in view of Miyashita (US 2014/0239431).

Regarding Claim 10, Jang teaches all aspects of claim 1.  Jang does not teach that20 the at least one edge microlens includes a material that has a higher refractive index than each of the main microlenses.  
Miyashita (see, e.g., Fig. 2B), in similar image sensors to those of Jang, on the other hand, teaches that the incident light introduced through the micro lens may be refracted toward the center of the light receiving element by passing through the high refractive pattern.  Thus, the high refractive pattern may increase the quantity of light received in the light receiving element (see, e.g., par. 0044).
It would have been obvious to one of ordinary skill in the art at the time of filing to have in Jang’s device20, the at least one edge microlens including a material that has a higher refractive index than each of the main microlenses, as taught by Miyashita, to increase the quantity of light received in the light receiving elements.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2021/0134869) in view of Kim (US 2019/0157329).

Regarding Claim 11, Jang teaches all aspects of claim 1.  Jang is silent with respect to the claim limitations that each of the grid structures includes:
a metal layer;27148810444.1U.S. Patent ApplicationAttorney Docket Number: 088453-8305.US00
an air layer disposed over the metal layer; and
a capping film formed to cap or cover the metal layer and the air layer.15
Kim (see, e.g., Fig. 6), in similar image sensors, on the other hand, teaches:
a metal layer 180 (see, e.g., par. 0107);
an air layer AG disposed over the metal layer 180 (see, e.g., par. 0106); and
a capping film 140 formed to cap or cover the metal layer 180 and the air layer AG (see, e.g., par. 0103). 
The grid pattern 180, like air gaps AG, may reduce or prevent light incident upon the first, second, third, and fourth color filters 130, 230, 330, and 430 from being reflected or diffused laterally.  For example, the grid pattern 180 may reduce or prevent light incident upon the first color filter 130 and then reflected or diffused at the interface between the first color filter 130 and the lower planarization film 120 from infiltrating into other unit pixels P.  That is, the grid pattern 180 and the air gaps AG may reduce or prevent crosstalk between the unit pixels P (see, e.g., pars. 0071, 0106).
It would have been obvious to one of ordinary skill in the art at the time of filing to have in Jang’s device20, a metal layer;27148810444.1U.S. Patent ApplicationAttorney Docket Number: 088453-8305.US00 an air layer disposed over the metal layer; and a capping film formed to cap or cover the metal layer and the air layer, as taught by Kim, to reduce or prevent crosstalk between the unit pixels P.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/
Primary Examiner, Art Unit 2814